ORDER

PER CURIAM.
AND NOW, this 16th day of December, 2005, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated October 11, 2005, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that Thomas James Bonavi-ta is suspended on consent from the Bar of this Commonwealth for a period of three years retroactive to December 17, 2004, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
*1164It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.